DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the prescribed period" in line 2.  There is insufficient antecedent basis for this limitation in the claim as the prescribed period is introduced in claim 3, yet claim 6 only depends on claim 1. Correction is required either by making claim 6 dependent on claim 3 or by introducing the prescribed period in claim 1. Claims 9-11 are rejected by virtue of their dependency. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 10058043 B2) in view of Toshiba Corp (JP 2-308731 A), hereafter referred to as Toshiba '731.
Regarding claim 1, Kato teaches a nutriculture system for cultivating plants by utilizing a nutrient 
solution, comprising: a growth section configured for growing the plant (30a, 30b), a nutrient solution tank (20) configured for containing the nutrient solution;  a measurement section (110 in 30a and 30b) configured for measuring the concentration of at least one ion of a plurality of ions contained in the nutrient solution; and a supply unit (tanks 3a, 3b in conjunction with valves 4a and 4b) configured for supplying the ions to the nutrient solution tank, a control section (1a, 1b) configured for controlling growth environment of the nutriculture system based on a change in a measured value of the concentration of a plurality of ions; wherein the growth environment comprises the concentration of the plurality of ions supplied by the supply unit (concentration in 110 in 3a and 3b), a measurement tank (110 in 30a and 30b) configured for containing the nutrient solution taken out of the nutrient solution tank (20); a first measurement tank provided with an electrode (tank 110, sensor 8A), and a second measurement tank provided with an electrode (tank 110, sensor 8B), wherein at least a part of the nutrient solution contained in the first measurement tank is returned to the nutrient solution tank (see col 8, lines 40-42); and wherein the nutrient solution contained in the second measurement tank is not returned to the nutrient solution tank, but is discarded (see col 8, lines 40-42 and lines 45-48). 
	Kato fails to teach wherein the electrodes in the first and second measurement tanks are ion selective electrodes. 
	Toshiba ‘731 teaches ion selective electrodes (ion meter system 22). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified he system of Kato with the ion selective electrodes of Toshiba to 
ensure the nutrient solution is at the optimal level for the growing plants. 

	Regarding claim 3, the modified reference teaches the nutriculture system according to claim 1. 
	The modified reference fails to teach wherein the control section controls an environment forming unit and/or the supply unit based on the measured amount or rate of change of concentration of the at least one ion of a plurality of ions over a prescribed period.
	Toshiba ‘731 teaches wherein the control section controls an environment forming unit and/or the supply unit based on the measured amount or rate of change of concentration of the at least one ion of a plurality of ions over a prescribed period (page 10, ion measurement cycle, also see page 11, moving average calculation for ion concentration and controlling the component adjustment).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the controls based on the measured rate of the concentration as taught by Toshiba ‘731 in order to ensure the plants are receiving optimal growing conditions. 

	Regarding claim 4, the modified reference teaches the nutriculture system according to claim 1. 
	The modified reference fails to teach wherein the at least one ion of a plurality of ions is a phosphorus ion. 
	Toshiba ‘731 teaches wherein the at least one ion is a phosphorus ion (nutrient components such as K, N, Ca, P, Mg in a nutrient solution in accordance with conditions such as plant growth process, sunshine, humidity and time zone, page 4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the phosphorous ion of Toshiba ‘731 in order to ensure the plants receive adequate nutrition for optimal growth.
	
	Regarding claim 5, the modified reference teaches the nutriculture system according to claim 1.
	The modified reference fails to teach wherein the at least one ion of a plurality of ions further comprises at least one of potassium ions, nitrogen ions, calcium ions, magnesium ions, iron ions, sodium ions, chloride ions, tin ions and molybdenum ions.
	Toshiba ‘731 teaches wherein the at least one ion further comprises at least one of potassium ions, nitrogen ions, calcium ions, magnesium ions, iron ions, sodium ions, chloride ions, tin ions and molybdenum ions (nutrient components such as K, N, Ca, P, Mg in a nutrient solution in accordance with conditions such as plant growth process, sunshine, humidity and time zone, page 4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the ions of Toshiba ‘731 in order to ensure the plants receive adequate nutrition for optimal growth. 

	Regarding claim 6, the modified reference teaches the nutriculture system of claim 1. 
	The modified reference fails to teach wherein the prescribed period is 10 minutes, 30 minutes, 1 hour, 2 hours, or 1 day.
	Toshiba ‘731 teaches wherein the prescribed period is 10 minutes, 30 minutes, 1 hour, 2 hours, or 1 day (for example, a measurement command is given every 1 hours, page 10).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the timing of Toshiba ‘731 in order to ensure the growing condition changes are scheduled to best benefit the health and growth of the plants. 

	Regarding claim 9, the modified reference teaches the nutriculture system according to claim 6. 
The modified reference fails to teach wherein a measurement tank is provided separately for each of the at least one ion of a plurality of ions to be measured.
Toshiba ‘731 teaches wherein a measurement tank is provided separately for each of the at least one ion to be measured (high concentration liquid tank 13, low concentration liquid tank 14, page 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with a measurement tank for each ion to prevent cross contamination and inaccurate measurements. 

	Regarding claim 13, the modified reference teaches the nutriculture system according to claim 1 and Kato further teaches wherein the system further comprises a circulation section (2A, 2B, see fig 1) configured for circulating the nutrient solution between the plant and the nutrient solution tank. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 10058043 B2) in view of Toshiba Corp (JP 2-308731 A), hereafter referred to as Toshiba '731 as applied to claim 6 above, and further in view of Parkerizing (JP 4-130262).
Regarding claim 10, the modified reference teaches the nutriculture system of claim 6. 
The modified reference fails to teach wherein the second ion selective electrode comprises at 
least zinc phosphate selectively reacting with the phosphorus ions contained in the nutrient solution.
Parkerizing teaches wherein the second ion selective electrode comprises at least zinc 
phosphate selectively reacting with the phosphorus ions contained in the nutrient solution (zinc phosphate-based coating on the phosphate ion selective electrode, page 2, claim 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the zinc phosphate ion selective electrode of Parkerizing in order to provide optimal reactivity to ensure the balance of the nutrient solution is ideal for the plants.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 10058043 B2) in view of Toshiba Corp (JP 2-308731 A), hereafter referred to as Toshiba '731 as applied to claim 6 above, and further in view of Toshiba Corp (JP 63-55022), hereafter referred to as Toshiba ‘022.
Regarding claim 11, the modified reference teaches the nutriculture system according to claim 
6. 
The modified reference fails to teach wherein at least one of the first ion selective electrode and
the second ion selective electrode is a cartridge.
	Toshiba ‘022 teaches wherein the at least one ion selective electrode is a cartridge (an ion selection electrode in a cartridge type, page 1, paragraph 3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the electrode being a cartridge as taught by Toshiba ‘022 in order to have it be easily detachable for replacement or cleaning. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 10058043 B2) in view of Toshiba Corp (JP 2-308731 A), hereafter referred to as Toshiba '731 as applied to claim 1 above, and further in view of Li (CN 108012912 A). 
Regarding claim 12, the modified reference teaches the nutriculture system according to claim 
1. 
	The modified reference fails to teach wherein the supply unit is provided with at least one supply tank separately containing the at least one ion of a plurality of ions.
Li teaches wherein the supply unit is provided with at least one supply tank separately
containing the at least one ion (tank for calcium nitrate and tank for other elements, page 4).
It would have been obvious to a person of ordinary skill in the art before the effective filing date
of the claimed invention to modify the system of Toshiba Corp ‘731 with the separate tanks for different
elements as taught by Li in order to prevent cross contamination as well as being able to easily adjust
how much of each specific ion is needed for the nutrient solution.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 10058043 B2) in view of Toshiba Corp (JP 2-308731 A), hereafter referred to as Toshiba '731 as applied to claim 12 above, and further in view of Miwa (WO 2017183649 A1).
Regarding claim 13, the modified reference teaches the nutriculture system according to claim 
12.
The modified reference fails to teach wherein at least one supply tank is a cartridge.
Miwa teaches wherein the at least one supply tank is a cartridge (Nutrient solution tank 11 is
made detachable as a small cartridge, page 4).
It would have been obvious to a person of ordinary skill in the art before the effective filing date
of the claimed invention to modify the modified reference with the cartridge supply tank of Miwa in
order for the tank to be easily detachable for replacement or cleaning.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1,3-6 and 9-14 have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.   
Applicants arguments on pages 6-8 regarding amended claim limitations of the first and second measurement tanks and first and second ion selective electrodes of amended claim 1 are being taught by newly applied reference Kato as described in the rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE ANNE KLOECKER whose telephone number is (571)272-5103. The examiner can normally be reached M-Th: 7 -5, F: 7:30 - 12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571)270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.K./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642